Table of Contents Filed Pursuant to Rule 424(b)(3) Registration No. 333-218826 PROSPECTUS OF NATIONAL COMMERCE CORPORATION PROXY STATEMENT OF Patriot Bank MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT The boards of directors of Patriot Bank, National Commerce Corporation (“NCC”) and National Bank of Commerce (“NBC”) have each unanimously approved a transaction that will result in the merger of Patriot Bank with and into NBC, with NBC surviving the merger. The merger agreement provides that the shareholders of Patriot Bank will receive, for each of their shares of Patriot Bank common stock, 0.1711 shares of NCC common stock and $0.725 in cash, without interest. Accordingly, NCC could issue a maximum of 772,839 shares of its common stock and pay approximately $3.27 million in cash to Patriot Bank shareholders in the aggregate. Based on the closing price for a share of NCC common stock as of June 27, 2017, the most recent practicable trading day before the date of this proxy statement-prospectus, the aggregate value of the consideration to be paid to Patriot Bank shareholders would be approximately $33.5 million. Under these circumstances, following the merger, current Patriot Bank shareholders would own approximately 5.2% of the issued and outstanding common stock of NCC. A total of 772,839 shares of NCC common stock, the maximum number of shares of NCC common stock that may be issued in the merger, are being offered by NCC pursuant to this proxy statement-prospectus. The NCC common stock will be registered under the Securities Act of 1933, as amended, and will trade on the Nasdaq Global Select Market under the symbol “NCOM.” The market price of NCC common stock will fluctuate between the date of this proxy statement-prospectus and the date of the special meeting of Patriot Bank’s shareholders, and between the date of the special meeting and the closing of the proposed merger. Therefore, the actual value of the shares of NCC common stock will not be known at the time that the Patriot Bank shareholders vote at the special meeting. Patriot Bank shareholders should obtain current market prices for shares of NCC common stock . The merger consideration is fixed; however, as described in more detail elsewhere in this proxy statement-prospectus, Patriot Bank has a contractual right to terminate the merger agreement if the average daily closing price for NCC common stock for a specified period prior to the closing of the merger is less than $30.32 per share and the decrease in the price of NCC common stock exceeds a specified threshold relative to the decrease in the Nasdaq Bank Index over the same period, unless NCC makes a compensating cash payment to Patriot Bank shareholders. The merger cannot be completed unless the shareholders of Patriot Bank approve the merger proposal, among other conditions. Patriot Bank will hold a special meeting of shareholders at the main office of Patriot Bank, located at1815 Little Road, Trinity, Florida 34655, onAugust 16, 2017, at8:30 a.m. local time,to consider and vote on the merger proposal and on a proposal to adjourn the special meeting, if necessary or appropriate, to permit further solicitation of proxies. Whether or not you plan to attend the special meeting, please vote by following the voting instructions included on the enclosed proxy card. If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote FOR the merger proposal and FOR the adjournment proposal. Shareholders of Patriot Bank have dissenters’ rights in connection with the proposed merger under federal law, which provides that a dissenting shareholder is entitled to receive the value of his or her shares in cash (which may be more or less than the value of the consideration that such holder would receive in the merger) if the dissenting shareholder complies with all of the requirements set forth in the applicable statute. This document contains a more complete description of the special meeting and the terms of the merger. You are urged to review this entire document carefully. Richard Murray, IV President and Chief Executive Officer National Commerce Corporation David B. Key President and Chief Executive Officer Patriot Bank This proxy statement-prospectus describes the special meeting, the merger, the documents related to the merger and related matters. Please carefully read this entire proxy statement-prospectus, including “Risk Factors,” beginning on page12 for a discussion of the risks associated with the proposed merger and with owning NCC common stock. You also can obtain information about NCC from documents that it has filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the merger or determined if this document is truthful or complete. Any representation to the contrary is a criminal offense. The shares of NCC common stock to be issued in the merger are not deposits or savings accounts or other obligations of any bank or savings association and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. NCC is an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012, and is therefore permitted to take advantage of certain reduced public company reporting requirements. This proxy statement-prospectus is dated July 5, 2017 and is first being mailed to shareholders of Patriot Bank on or about July 5, 2017. Table of Contents ABOUT THIS DOCUMENT This proxy statement-prospectus forms a part of a registration statement on Form S-4 (Registration No. 333-218826) filed by NCC with the Securities and Exchange Commission (the “
